--------------------------------------------------------------------------------

INDEMNIFICATION AGREEMENT

          This Indemnification Agreement (this “Agreement”), dated as of
September ___, 2012, is made by and between Canterbury Resources, Inc., a Nevada
corporation (the “Company”), and the undersigned, who is either a director or an
officer of the Company (the “Indemnitee”), with this Agreement to be deemed
effective as of the date that the Indemnitee first became a director or an
officer of the Company.

RECITALS

          A.      The Company is aware that competent and experienced persons
are reluctant to serve as directors or officers of corporations unless they are
protected by comprehensive liability insurance and indemnification, due to the
exposure to litigation costs and risks resulting from their service to such
corporations, and due to the fact that the exposure frequently bears no
reasonable relationship to the compensation of such directors and officers;

          B.      The Board of Directors of the Company (the “Board”) has
concluded that, to retain and attract talented and experienced individuals to
serve as officers or directors of the Company, it is necessary for the Company
contractually to indemnify certain of such persons and to assume for itself
maximum liability for expenses and damages in connection with claims against
such persons in connection with their service to the Company;

          C.      Section 7502 of Chapter 78 of the Nevada General Corporation
Law, under which the Company is organized (“Section 7502”), empowers the Company
to indemnify by agreement its present and former officers and directors and
persons who serve, at the request of the Company, as directors or officers of
other corporations, partnerships, joint ventures, trusts, or other enterprises
and expressly provides that the indemnification provided by Section 7502 is not
exclusive; and

          D.      The Company desires and has requested the Indemnitee to serve
or continue to serve as a director or an officer of the Company free from undue
concern for claims for damages arising out of or related to such services to the
Company.

          NOW, THEREFORE, the parties hereto, intending to be legally bound,
hereby agree as follows:

          1.           Definitions

                                        1.1      Agent. For the purposes of this
Agreement, “agent” of the Company means any person who is or was a director or
an officer of the Company or a subsidiary of the Company; or is or was serving
at the request of the Company or a subsidiary of the Company as a director or an
officer of another foreign or domestic corporation, partnership, joint venture,
trust, or other enterprise or an affiliate of the Company. The term “enterprise”
includes any employee benefit plan of the Company, its subsidiaries, affiliates,
and predecessor corporations.

                                        1.2      Company. For purposes of this
Agreement, the “Company” includes, in addition to the resulting corporation, any
constituent corporation (including any constituent of a constituent) absorbed in
a consolidation or merger that, if its separate existence had continued, would
have had power and authority to indemnify its directors or officers so that any
person who is or was a director or an officer of such constituent corporation,
or is or was serving at the request of such constituent corporation as a
director or an officer of another corporation, partnership, joint venture,
trust, or other enterprise, shall stand in the same position under this
Agreement with respect to the resulting or surviving corporation as such person
would have with respect to such constituent corporation if its separate
existence had continued.

--------------------------------------------------------------------------------

                                        1.3      Expenses. For the purposes of
this Agreement, “expenses” includes all direct and indirect costs of any type or
nature whatsoever (including, without limitation, all attorneys’ fees and
related disbursements and other out-of-pocket costs) actually and reasonably
incurred by the Indemnitee in connection with the investigation, defense, or
appeal of a proceeding or establishing or enforcing a right to indemnification
or advancement of expenses under this Agreement, Section 7502 or otherwise;
provided, however, that expenses shall not include any judgments, fines, ERISA
excise taxes or penalties, or amounts paid in settlement of a proceeding.

                                        1.4      Fines. For purposes of this
Agreement, references to “fines” includes any excise taxes assessed on a person
with respect to any employee benefit plan.

                                        1.5      Liabilities. For purposes of
this Agreement, “liabilities” means judgments, fines, ERISA execute taxes or
penalties, and amounts paid in settlement in connection with a proceeding.

                                        1.6      Other Enterprises. For purposes
of this Agreement, “other enterprises” includes employee benefit plans.

                                        1.7      Proceeding. For the purposes of
this Agreement, “proceeding” means any threatened, pending, or completed action,
suit, or other proceeding, whether civil, criminal, administrative, or
investigative.

                                        1.8      Subsidiary. For purposes of
this Agreement, “subsidiary” means any corporation of which more than 50% of the
outstanding voting securities is owned directly or indirectly by the Company, by
the Company and one or more of its subsidiaries, or by one or more of the
Company’s subsidiaries.

                                        1.9      Serving at the Request of the
Company. For purposes of this Agreement, “serving at the request of the Company”
includes any service as a director or an officer of the Company that imposes
duties on, or involves services by, such director or officer with respect to an
employee benefit plan, its participants or beneficiaries; and a person who acted
in good faith and in a manner such person reasonably believed to be in the
interest of the participants and beneficiaries of an employee benefit plan shall
be deemed to have acted in a manner “not opposed to the best interests of the
Company” as referred to in this Agreement.

          2.      Agreement to Serve. The Indemnitee agrees to serve and/or
continue to serve as an agent of the Company, at the will of the Company (or
under separate agreement, if such agreement exists), in the capacity the
Indemnitee currently serves as an agent of the Company, faithfully and to the
best of his ability, so long as he is duly appointed or elected and qualified in
accordance with the applicable provisions of the charter documents of the
Company or any subsidiary of the Company; provided, however, that the Indemnitee
may at any time and for any reason resign from such position (subject to any
contractual obligation that the Indemnitee may have assumed apart from this
Agreement), and the Company and any subsidiary shall have no obligation under
this Agreement to continue the Indemnitee in any such position.

2

--------------------------------------------------------------------------------

          3.      Directors’ and Officers’ Insurance. The Company shall, to the
extent that the Board determines it to be economically reasonable, maintain a
policy of directors’ and officers’ liability insurance (“D&O Insurance”), on
such terms and conditions as may be approved by the Board.

          4.      Mandatory Indemnification. Subject to Section 9 below, the
Company shall indemnify the Indemnitee:

                                        4.1      Third-Party Actions. If the
Indemnitee is a person who was or is a party or is threatened to be made a party
to any proceeding (except an action by or in the right of the Company) by reason
of the fact that the Indemnitee is or was an agent of the Company, or by reason
of anything done or not done by the Indemnitee in any such capacity, against any
and all expenses and liabilities of any type whatsoever incurred by the
Indemnitee in connection with such proceeding if (a) the Indemnitee acted in
good faith and in a manner the Indemnitee reasonably believed to be in, or not
opposed to, the best interests of the Company and, with respect to any criminal
action or proceeding, had no reasonable cause to believe the Indemnitee’s
conduct was unlawful, or (b) the Indemnitee, if a director or an officer of the
Company, did not act or fail to act in a manner that constituted a breach of the
Indemnitee’s fiduciary duties as a director or an officer or such Indemnitee’s
breach of those duties did not involve intentional misconduct, fraud, or a
knowing violation of law; and

                                        4.2      Derivative Actions. If the
Indemnitee is a person who was or is a party or is threatened to be made a party
to any proceeding by or in the right of the Company to procure a judgment in its
favor by reason of the fact that the Indemnitee is or was an agent of the
Company, or by reason of anything done or not done by the Indemnitee in any such
capacity, against any and all expenses and liabilities incurred by the
Indemnitee in connection with such proceeding if (a) the Indemnitee acted in
good faith and in a manner the Indemnitee reasonably believed to be in, or not
opposed to, the best interests of the Company, or (b) the Indemnitee, if a
director or an officer of the Company, did not act or fail to act in a manner
that constituted a breach of the Indemnitee’s fiduciary duties as a director or
an officer or such Indemnitee breach of those duties involved intentional
misconduct, fraud, or a knowing violation of law; except that no indemnification
under this subsection shall be made in respect of any claim, issue, or matter as
to which the Indemnitee shall have been adjudged by a court of competent
jurisdiction, after the exhaustion of all appeals therefrom, to be liable to the
Company or for amounts paid in settlement to the Company, unless and only to the
extent that the court in which such proceeding was brought or another court of
competent jurisdiction determines upon application that, in view of all the
circumstances of the case, the Indemnitee is fairly and reasonable entitled to
indemnity for such expenses as the court deems proper; and

                                        4.3      Exception for Amounts Covered
by Insurance. Notwithstanding the foregoing, the Company shall not be obligated
to indemnify the Indemnitee for expenses or liabilities of any type whatsoever
(including, but not limited to, judgments, fines, ERISA excise taxes or
penalties, and amounts paid in settlement) to the extent such have been paid to
the Indemnitee by D&O Insurance.

3

--------------------------------------------------------------------------------

          5.      Partial Indemnification and Contribution.

                                        5.1      Partial Indemnification. If the
Indemnitee is entitled under any provision of this Agreement to indemnification
by the Company for some or a portion of any expenses or liabilities of any type
whatsoever incurred by the Indemnitee in connection with a proceeding but is not
entitled, however, to indemnification for all of the total amount thereof, then
the Company shall nevertheless indemnify the Indemnitee for such total amount
except as to the portion thereof to which the Indemnitee is not entitled to
indemnification.

                                        5.2      Contribution. If the Indemnitee
is not entitled to the indemnification provided in Section 4 for any reason
other than the statutory limitations set forth in the Nevada General Corporation
Law, then in respect of proceeding in which the Company is jointly liable with
the Indemnitee (or would be if joined in such proceeding), the Company shall
contribute to the amount of expenses and liabilities paid or payable by the
Indemnitee in such proportion as is appropriate to reflect (a) the relative
benefits received by the Company on the one hand and the Indemnitee on the other
hand from the transaction from which such proceeding arose and (b) the relative
fault of the Company on the one hand and of the Indemnitee on the other hand in
connection with the events that resulted in such expenses, as well as any other
relevant equitable considerations. The relative fault of the Company on the one
hand and of the Indemnitee on the other hand shall be determined by reference
to, among other things, the parties’ relative intent, knowledge, access to
information, and opportunity to correct or prevent the circumstances resulting
in such expenses, judgments, fines, or settlement amounts. The Company agrees
that it would not be just and equitable if contribution pursuant to this Section
5 were determined by pro rata allocation or any other method of allocation which
does not take account of the foregoing equitable considerations.

          6.      Mandatory Advancement of Expenses.

                                        6.1      Advancement. Subject to Section
9 below, the Company shall pay as incurred and in advance of the final
disposition of a civil or criminal proceeding all expenses incurred by the
Indemnitee in connection with defending any such proceeding to which the
Indemnitee is a party or is threatened to be made a party by reason of the fact
that the Indemnitee is or was an agent of the Company or by reason of anything
done or not done by the Indemnitee in any such capacity. The Indemnitee hereby
undertakes to promptly repay such amounts advanced only if, and to the extent
that, it shall ultimately by determined that the Indemnitee is not entitled to
be indemnified by the Company under the provisions of this Agreement, the
Articles of Incorporation or Bylaws of the Company, the Nevada General
Corporation Law, or otherwise. The advances to be made hereunder shall be paid
by the Company to the Indemnitee within thirty (30) days following delivery of a
written request therefor by the Indemnitee to the Company.

                                        6.2      Exception. Notwithstanding the
foregoing provisions of this Section 6, the Company shall not be obligated to
advance any expenses to the Indemnitee arising from a lawsuit filed directly by
the Company against the Indemnitee if an absolute majority of the members of the
Board reasonably determines in good faith, within thirty (30) days of the
Indemnitee’s request to be advanced expenses, that the facts known to them at
the time such determination is made demonstrate clearly and convincingly that
the Indemnitee acted in bad faith. If such a determination is made, the
Indemnitee may have such decision reviewed in the manner set forth in Section
8.5 hereof, with all references therein to “indemnification” being deemed to
refer to “advancement of expenses,” and the burden of proof shall be on the
Company to demonstrate clearly and convincingly that, based on the facts known
at the time, the Indemnitee acted in bad faith. The Company may not avail itself
of this Section 6.2 as to a given lawsuit if, at any time after the occurrence
of the activities or omissions that are the primary focus of the lawsuit, the
Company has undergone a change in control. For this purpose, a “change in
control” shall mean a given person of group of affiliated persons or groups
increasing their beneficial ownership interest in the Company by at least twenty
(20) percentage points without advance Board approval.

4

--------------------------------------------------------------------------------

          7.      Notice and Other Indemnification Procedures.

                                        7.1      Notification. Promptly after
receipt by the Indemnitee of notice of the commencement of or the threat of
commencement of any proceeding, the Indemnitee shall, if the Indemnitee believes
that indemnification with respect thereto may be sought from the Company under
this Agreement, notify the Company of the commencement or threat of commencement
thereof.

                                        7.2      Insurance. If, at the time of
the receipt of a notice of the commencement of a proceeding pursuant to Section
7.1 hereof, the Company has D&O Insurance in effect, the Company shall give
prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of the Indemnitee, all amounts payable as a result of such
proceeding in accordance with the terms of such D&O Insurance policies.

                                        7.3      Defense. In the event the
Company shall be obligated to advance the expenses for any proceeding against
the Indemnitee, the Company, if appropriate, shall be entitled to assume the
defense of such proceeding, with counsel approved by the Indemnitee (which
approval shall not be unreasonably withheld), upon the delivery to the
Indemnitee of written notice of its election to do so. After delivery of such
notice, approval of such counsel by the Indemnitee and the retention of such
counsel by the Company, the Company will not be liable to the Indemnitee under
this Agreement for any fees of counsel subsequently incurred by the Indemnitee
with respect to the same proceeding, provided that (a) the Indemnitee shall have
the right to employ the Indemnitee’s own counsel in any such proceeding at the
Indemnitee’s expense; (b) the Indemnitee shall have the right to employ the
Indemnitee’s own counsel in connection with any such proceeding, at the expense
of the Company, if such counsel serves in a review, observer, advice, and
counseling capacity and does not otherwise materially control or participate in
the defense of such proceeding; and (c) if (i) the employment of counsel by the
Indemnitee has been previously authorized by the Company, (ii) the Indemnitee
shall have reasonably concluded that there may be conflict of interest between
the Company and the Indemnitee in the conduct of any such defense, or (iii) the
Company shall not, in fact, have employed counsel to assume the defense of such
proceeding, then the fees and expenses of the Indemnitee’s counsel shall be at
the expense of the Company.

5

--------------------------------------------------------------------------------

          8.      Determination of Right to Indemnification.

                                        8.1      Success on Merits. To the
extent the Indemnitee has been successful on the merits or otherwise in defense
of any proceeding referred to in Section 4.1 or 4.2 of this Agreement or in the
defense of any claim, issue, or matter described therein, the Company shall
indemnify the Indemnitee against expenses actually and reasonably incurred by
the Indemnitee in connection with the investigation, defense, or appeal of such
proceeding, or such claim, issue, or matter, as the case may be.

                                        8.2      Proof by Company. In the event
that Section 8.1 is inapplicable, or does not apply to the entire proceeding,
the Company shall nonetheless indemnify the Indemnitee unless the Company shall
prove by clear and convincing evidence to a forum listed in Section 8.4 below
that the Indemnitee has not met the applicable standard of conduct required to
entitle the Indemnitee to such indemnification.

                                        8.3      Termination of Proceeding. The
termination of any proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere its equivalent, does not, of itself, create a
presumption that a person (a) did not act in good faith and in a manner the
person reasonably believed to be in or not opposed to the best interests of the
Company, (b) with respect to any criminal action or proceeding, that the person
had reasonable cause to believe that the person’s conduct was unlawful, or (c)
the person’s act or failure to act constituted a breach of the person’s
fiduciary duties as a director or an officer or the person’s breach of those
duties involved intentional misconduct, fraud, or a knowing violation of law.

                                        8.4      Applicable Forums. The
Indemnitee shall be entitled to select the forum in which the validity of the
Company’s claim under Section 8.2 hereof that the Indemnitee is not entitled to
indemnification will be heard from among the following, except that the
Indemnitee can select a forum consisting of the stockholders of the Company only
with the approval of the Company and, if the Indemnitee is a director or an
officer at the time of such determination, the determination shall be made in
accordance with (a), (b), (c) or (d) below at the election of the Company:

                                                  (a)      A majority vote of
the directors who are not parties to the proceeding for which indemnification is
being sought even though less than a quorum;

                                                  (b)      By a committee of
directors who are not parties to the proceeding for which indemnification is
being sought designated by a majority vote of such directors, even though less
than a quorum;

                                                  (c)      If there are no
directors who are not parties to the proceeding for which indemnification is
sought, or if such directors so direct, by independent legal counsel in a
written opinion;

                                                  (d)      The stockholders of
the Company;

6

--------------------------------------------------------------------------------

                                                  (e)      A panel of three
arbitrators, one of whom is selected by the Company, another of whom is selected
by the Indemnitee and the last of whom is selected by the first two arbitrators
so selected; or

                                                  (f)      A court having
jurisdiction of subject matter and the parties.

                                        8.5      Submission. As soon as
practicable, and in no event later than thirty (30) days after the forum has
been selected pursuant to Section 8.4 above, the Company shall, at its own
expense, submit to the selected forum its claim that the Indemnitee is not
entitled to indemnification, and the Company shall act in the utmost good faith
to assure the Indemnitee a complete opportunity to defend against such claim.

                                        8.6      Appeals. If the forum selected
in accordance with Section 8.4 hereof is not a court, then after the final
decision of such forum is rendered, the Company or the Indemnitee shall have the
right to apply to a court of Nevada, the court in which the proceeding giving
rise to the Indemnitee’s claim for indemnification is or was pending, or any
other court of competent jurisdiction, for the purpose of appealing the decision
of such forum, provided that such right is executed within sixty (60) days after
the final decision of such forum is rendered. If the forum selected in
accordance with Section 8.4 hereof is a court, then the rights of the Company or
the Indemnitee to appeal any decision of such court shall be governed by the
applicable laws and rules governing appeals of the decision of such court.

                                        8.7      Expenses for Interpretation.
Notwithstanding any other provision in this Agreement to the contrary, the
Company shall indemnify the Indemnitee against all expenses incurred by the
Indemnitee in connection with any hearing or proceeding under this Section 8
involving the Indemnitee and against all expenses incurred by the Indemnitee in
connection with any other proceeding between the Company and the Indemnitee
involving the interpretation or enforcement of the rights of the Indemnitee
under this Agreement unless a court of competent jurisdiction finds that each of
the material claims and/or defenses of the Indemnitee in any such proceeding was
frivolous or not made in good faith.

          9.      Exceptions. Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement in the following circumstances:

                                        9.1      Claims Initiated by Indemnitee.
To indemnify or advance expenses to the Indemnitee with respect to proceedings
or claims initiated or brought voluntarily by the Indemnitee and not by way of
defense, except with respect to proceedings specifically authorized by the Board
or brought to establish or enforce a right to indemnification and/or advancement
of expenses arising under this Agreement, the charter documents of the Company
or any subsidiary, or any statute or law or otherwise, but such indemnification
or advancement of expenses may be provided by the Company in specific cases if
the Board finds it to be appropriate; or

                                        9.2      Unauthorized Settlements. To
indemnify the Indemnitee hereunder for any amounts paid in settlement of a
proceeding unless the Company consents in advance in writing to such settlement,
which consent shall not be unreasonably withheld; or

7

--------------------------------------------------------------------------------

                                        9.3      Securities Law Actions. To
indemnify the Indemnitee on account of any suit in which judgment is rendered
against the Indemnitee for an accounting of profits made from the purchase or
sale by the Indemnitee of securities of the company pursuant to the provisions
of Section 16(b) of the Securities Exchange Act of 1934 and amendments thereto
or similar provisions of any federal, state, or local statutory law; or

                                        9.4      Unlawful Indemnification. To
indemnify the Indemnitee if a final decision by a court having jurisdiction in
the mater shall determine that such indemnification is not lawful. In this
respect, the Company and the Indemnitee have been advised that the Securities
and Exchange Commission takes the position that indemnification for liabilities
arising under the federal securities laws is against public policy and is,
therefore, unenforceable and that claims for indemnification should be submitted
to appropriate courts for adjudication.

          10.      Non-Exclusivity. The provisions for indemnification and
advancement of expenses set forth in this Agreement shall not be deemed
exclusive of any other rights that the Indemnitee may have under any provision
of law, the Company’s Certificate of Incorporation or Bylaws, the vote of the
Company’s stockholders or disinterested directors, other agreements, or
otherwise, both as to action in the Indemnitee’s official capacity and to action
in another capacity while occupying the Indemnitee’s position as an agent of the
Company, and the Indemnitee’s rights hereunder shall continue after the
Indemnitee has ceased acting as an agent of the Company and shall inure to the
benefit of the heirs, executors, and administrators of the Indemnitee.

          11.      General Provisions.

                                        11.1      Interpretation of Agreement.
It is understood that the parties hereto intend this Agreement to be interpreted
and enforced so as to provide indemnification and advancement of expenses to the
Indemnitee to the fullest extent now or hereafter permitted by law, except as
expressly limited herein.

                                        11.2      Severability. If any provision
or provisions of this Agreement shall be held to be invalid, illegal, or
unenforceable for any reason whatsoever, then: (a) the validity, legality, and
enforceability of the remaining provisions of this Agreement (including, without
limitation, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal, or unenforceable that are not themselves
invalid, illegal, or unenforceable) shall not in any way be affected or impaired
thereby; and (b) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal, or
unenforceable, that are not themselves invalid, illegal, or unenforceable) shall
be construed so as to give effect to the intent manifested by the provision held
invalid, illegal, or unenforceable and to give effect to Section 11.1 hereof.

                                        11.3      Modification and Waiver. No
supplement, modification, or amendment of this Agreement shall be binding unless
executed in writing by the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver.

8

--------------------------------------------------------------------------------

                                        11.4      Subrogation. In the event of
full payment under this Agreement, the Company shall be subrogated to the extent
of such payment to all of the rights of recovery of the Indemnitee, who shall
execute all documents required and shall do all acts that may be necessary or
desirable to secure such rights and to enable the Company effectively to bring
suit to enforce such rights.

                                        11.5      Counterparts. This Agreement
may be executed in one or more counterparts, which shall together constitute one
agreement.

                                        11.6      Successors and Assigns. The
terms of this Agreement shall bind, and shall inure to the benefit of, the
successors and assigns of the parties hereto. The indemnification and
advancement of expenses provided by, or granted pursuant to, this section shall,
unless otherwise provided when authorized or ratified, continue as to a person
who has ceased to be a director or an officer and shall inure to the benefit of
the heirs, executors, and administrators of such a person.

                                        11.7      Notice. All notices, requests,
demands, and other communications under this Agreement shall be in writing and
shall be deemed duly given if (a) delivered by hand and receipted for by the
party addressee, or (b) mailed by certified or registered mail, with postage
prepaid, on the third business day after the mailing date. Addresses for notice
to either party are as shown on the signature page of this Agreement or as
subsequently modified by written notice.

                                        11.8      Governing Law. This Agreement
shall be governed exclusively by and construed according to the laws of the
state of Nevada, as applied to contracts between Nevada residents entered into
and to be performed entirely within Nevada .

                                        11.9      Consent to Jurisdiction. The
Company and the Indemnitee each hereby irrevocably consent to the jurisdiction
of the courts of the state of Nevada for all purposes in connection with any
action or proceeding which arises out of or relates to this Agreement.

                                        11.10      Attorneys’ Fees. In the event
Indemnitee is required to bring any action to enforce rights under this
Agreement (including, without limitation, the expenses of any proceeding
described in Section 4), the Indemnitee shall be entitled to all reasonable fees
and expenses in bringing and pursuing such action, unless a court of competent
jurisdiction finds each of the material claims of the Indemnitee in any such
action was frivolous and not made in good faith.

9

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have entered into this
Indemnification Agreement effective as of the date first written above.

CANTERBURY RESOURCES, INC. INDEMNITEE:         By:
_________________________________________________       Name:
_______________________________________________     (Print Name) Title:
________________________________________________            
________________________________________________  

[Signature Page to Indemnification Agreement]

--------------------------------------------------------------------------------